DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/2022 and 02/17/2022 have been fully considered but they are not persuasive. Regarding Applicant’s position that the instant claimed invention shows unexpected results:
Regarding the claimed limitation “wherein a specific surface area of carbon black is  50 m2/g to 65 m2/g”, Applicant points to Example 1, Example 4, and Additional Comparative Example E. Example 1 had a specific surface area within the claimed range (63 m2/g) and had a capacity retention rate of 78.2%. Example 4 had a specific surface area below the claimed range (45 m2/g) and had a capacity retention rate of 38.9%. Additional Comparative Example E had a specific surface area above the claimed range (135 m2/g) and had a capacity retention rate of 55.8%.
It is not clear why the claimed range is critical from Examples 1, 4, and Additional Comparative Example E because there is one low value, one high value, and only one value inside of the claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (See MPEP 716.02(d) II). 
Furthermore, Additional Comparative Example E has specific surface area considerably higher than the claimed range. The Examiner suggests providing additional data outside the claimed range, for example, what the capacity retention rate would be if the specific surface area of the carbon black is 70 m2/g or 80 m2/g.

Regarding the claimed limitation “an average particle diameter (                                
                                    
                                        
                                            D
                                        
                                        
                                            50
                                        
                                    
                                
                            ) of the silicon particles is 4 µm to 10 µm”, Applicant points to Examples 1 and Additional Examples A-D (which have an average particle diameter within the claimed range), Examples 2 and Additional Comparative Examples A and C (which have an average particle diameter below the claimed range), and Example 3 and Additional Comparative Examples B and D (which have an average particle diameter above the claimed range). 
It is not clear why the claimed upper limit of 10 µm is critical. Additional Example B has an average particle diameter of 10 µm and a capacity retention rate of 73.2% and Additional Comparative Example D has an average particle diameter of 12 µm and a capacity retention rate of 70.2%. This is not a sharp drop in capacity retention such as is shown at the lower limit of the claimed range. 
More importantly, it is not clear why the drop in performance above 10 µm is unexpected. No evidence has been provided that the upper limit of 10 µm taught by Ji et al (US 11075408 B2) would give inferior performance to that of the instant claimed invention.

The rejection under 35 U.S.C. § 103 of Son et al (US 2012/0070737 A1) in view of Ji et al (US 11075408 B2), further in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) is being maintained and has been updated below to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12-14, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Ji et al (US 11075408 B2), further in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent), and even further in view of Sano et al (US 2008/0286653 A1).
Regarding claim 1 and 15-16, Son discloses a negative electrode (112 in Fig. 1 for example) comprising a current collector and a negative electrode active material layer disposed on the current collector ([0048]). Son discloses the negative electrode active material layer includes a negative electrode active material, carbon black, and a binder ([0048], [0058], [0059], [0094]). Son discloses the negative electrode active material includes silicon particles ([0055], [0094]). 
However, Son does not disclose wherein an average particle diameter (D50) of the silicon particles is 4 µm to 10 µm, 4.5 µm to 8 µm (drawn to claim 15), or 5 µm to 7 µm (drawn to claim 16), the binder includes a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit and wherein the binder is included in the negative electrode active material layer in an amount of 18 wt % to 22 wt%, wherein in the binder, a molar fraction of the ionized and substituted acrylate among units except for the poly(vinylalcohol) unit is 98 mol% to 100 mol%, and wherein a specific surface area of the carbon black is 50 m2/g to 65 m2/g.
Ji discloses micron-sized silicon particles can provide good volumetric and gravimetric energy density combined with good cycle life (C10 / L40-43). Ji discloses silicon particles having an average size between about 1 μm and about 10 μm (C10 / L68).
While Ji does not explicitly teach an average particle diameter (D50) of the silicon particles is 4 µm to 10 µm, 4.5 µm to 8 µm (drawn to claim 15), or 5 µm to 7 µm (drawn to claim 16), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Ji teaches an average particle diameter of silicon particles within the range disclosed above produces the expected result of good volumetric and gravimetric energy density combined with good cycle life; in other words, improved lifespan is known property from a silicon particle within the range disclosed included in an electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ji within the negative electrode active material layer of modified Son and provided the layer with an average particle diameter of silicon particles within the claimed range in order to gain good volumetric and gravimetric energy density combined with good cycle life.
However, modified Son does not disclose the binder includes a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit and wherein the binder is included in the negative electrode active material layer in an amount of 18 wt % to 22 wt%, wherein in the binder, a molar fraction of the ionized and substituted acrylate among units except for the poly(vinylalcohol) unit is 98 mol% to 100 mol%, and wherein a specific surface area of the carbon black is 50 m2/g to 65 m2/g.
Kinpara teaches a binder used within a secondary battery negative electrode that includes a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (vinyl acetate/methyl acrylate copolymer, chemical formula 1, Abstract, [0046] – [0051]). Kinpara teaches the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit allows a current collector and a negative electrode active material to bind tightly to each other and allows active materials to bind tightly to each other to have binding persistence high enough to prevent the separation of the negative electrode mixture from the current collector or the elimination of the negative electrode active material both arising from a change in volume of the negative electrode active material due to repeated charges and discharges, thereby preventing the capacity of the negative electrode active material from decreasing ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the binder taught by Kinpara within the electrode active material layer of modified Son in order to prevent the capacity of the negative electrode active material layer from decreasing.
Kinpara further teaches the binder is preferably greater than or equal to 0.5% by mass and less than or equal to 30% by mass relative to the total mass of the negative electrode active material, the conductive assistant, and the binder ([0029], [0103]). Kinpara further teaches that if the amount of the binder is excessively large, the proportion of the active material relatively decreases to thereby make it difficult to obtain high capacity in charge/discharge of the cell, and if the amount of the binder is excessively small, the binding force is insufficient, and the cycle life characteristic are thus reduced. ([0103]). 
While Kinpara does not explicitly teach the binder being included in the negative electrode active material layer in an amount of 18 wt% to 22 wt%, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Kinpara teaches a binder composition within the range disclosed above produces the expected result of higher capacity and binding force which leads to improved cycle life characteristics; in other words, improved lifespan is a known property from a binder composition within the range disclosed within an electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided the layer with a binder content within the claimed range in order to gain higher capacity and binding force so that the cycle life characteristics of a battery are improved.
Kinpara further teaches a molar ratio of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit is preferably 95/5 to 5/95 ([0054]). Kinpara teaches deviating from the range of 95/5-5/95 is not preferable in some cases because a polymer obtained after saponification may be deficient in retentivity required of a binder ([0054]). Kinpara further teaches the content of the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit in the binder is preferably equal to or greater than 20% by mass and equal to or less than 100% by mass ([0083]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been able to recognize that is the copolymer makes up 100% of the binder, then a molar fraction of the ionized and substituted acrylate among units except for the poly(vinylalcohol) unit would be 100 mol%.
Kinpara further teaches the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit allows a current collector and a negative electrode active material to bind tightly to each other and allows active materials to bind tightly to each other to have binding persistence high enough to prevent the separation of the negative electrode mixture from the current collector or the elimination of the negative electrode active material both arising from a change in volume of the negative electrode active material due to repeated charges and discharges, thereby preventing the capacity of the negative electrode active material from decreasing ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided a binder with 100% content of the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit in order to gain higher capacity and binding force so that the cycle life characteristics of a battery are improved.
However, modified Son still does disclose wherein a specific surface area of the carbon black is 50 m2/g to 65 m2/g.
Sano teaches a negative electrode active including carbon black as a conductive agent (Abstract, [0062]). Sano further teaches the specific surface area of carbon blacks used as the conductive agent is preferably 50                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    /g or more, because the conductivity of the active material particle surface can be improved sufficiently ([0077]).
While Sano does not disclose the ending range of the specific surface area, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Sano within the negative electrode of modified Son and provided carbon black with a specific surface area within the claimed range to the negative electrode with the expectation that it would improve the overall conductivity of the negative electrode.

Regarding claim 2, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose wherein the poly(vinylalcohol) unit comprises a unit of Formula 1 below:  20





    PNG
    media_image1.png
    141
    251
    media_image1.png
    Greyscale
[Formula 1]
and the ionized and substituted acrylate unit comprises DB1/ 106804352.141a unit of Formula 2 below: 

    PNG
    media_image2.png
    180
    152
    media_image2.png
    Greyscale
 [Formula 2]
wherein in Formula 2, R is each independently at least 5one metal selected from the group consisting of Na, Li, and K.
Kinpara further teaches that the copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (a vinyl acetate/methyl acrylate copolymer, Chemical Formula 1 as shown below) is perfectly saponified with potassium hydroxide ([0051]).


    PNG
    media_image3.png
    218
    336
    media_image3.png
    Greyscale

One of ordinary skill in the art would before the effective filing date of the claimed invention would have recognized that by the nature of preparing the poly(vinylalcohol), it would have repeating units as drawn in Claim 2 if it was fully saponified. One of ordinary skill in the art would recognize Kinpara’s teaching of the copolymer being “perfectly” saponified mean that the copolymer was fully saponified.
Therefore, the modification of Son by Kinpara does disclose wherein the poly(vinylalcohol) unit comprises a unit of Formula 1 above and the ionized and substituted acrylate unit comprises a unit of Formula 2 above, wherein in Formula 2, R is each independently at least one metal selected from the group consisting of Na, Li, and K.

Regarding claim 3, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose the copolymer comprises the poly(vinylalcohol) unit and the ionized and substituted acrylate unit at a weight ratio of 6:4 to 8:2.
Kinpara further teaches a molar ratio of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit is preferably 95/5 to 5/95 ([0054]). Kinpara teaches deviating from the range of 95/5-5/95 is not preferable in some cases because a polymer obtained after saponification may be deficient in retentivity required of a binder ([0054]). 
While Kinpara teaches a molar instead of a weight ratio, the relationship of molar ratios and weight ratios depend on the molecular weight of the copolymer’s units. If the molar ratio of Kinpara was multiplied by the molecular weights of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the claimed range would overlap or lie inside the ranges disclosed by Kinpara. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided the layer with a binder that comprises a weight ratio of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit within the claimed range in order to provide a binder with retentivity that is not deficient. 

Regarding claim 4, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not explicitly disclose the ionized and substituted acrylate is at least one selected from the group consisting of sodium acrylate and lithium acrylate.
Kinpara further teaches using sodium hydroxide for the saponification reaction for making a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit ([0070]) which one of ordinary skill in the art would recognize would result in a sodium acrylate.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the modification of Son by the teachings of Takahashi disclose the ionized and substituted acrylate is sodium acrylate.

Regarding claim 5, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose a weight average molecular weight of the copolymer is 100,000 to 500,000.
Kinpara further teaches the number average molecular weight of the copolymer (before saponification) is preferably 10,000 or more and 1,000,000 or less, and by confining the number average molecular weight before saponification within the range from 10,000 or more to 1,000,000 improves the binding force of the binder ([0069]). 
While Kinpara does not explicitly disclose a weight average molecular weight of the copolymer is 100,000 to 500,000, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided the layer with a binder that comprises a weight average molecular weight of the copolymer within the claimed range to improving the binding force of the binder. 

Regarding claim 10, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
Son further discloses a negative electrode active material layer including 10 wt % of carbon black ([0094]), therefore, modified Son discloses carbon black is included in the negative electrode active material layer in an amount of 7 wt% to 13 wt%.

Regarding claim 12, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses the negative electrode active material layer includes a negative electrode active material including silicon particles, carbon black, and a binder.
Son further discloses a secondary battery (rechargeable lithium battery 100 in Fig. 1 for example) comprising the negative electrode (112 in Fig. 1 for example) of claim 1, a positive electrode (114 in Fig. 1 for example), a separator (113 in Fig. 1 for example) disposed between the negative electrode and the positive electrode, and an electrolyte ([0047]). 
Therefore, modified Son discloses a secondary battery comprising the negative electrode of claim 1, a positive electrode, a separator interposed between the positive electrode and the negative electrode, and an electrolyte.

Regarding claim 13, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder includes a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (Takahashi’s vinyl acetate/methyl acrylate copolymer, chemical formula 1, [0040] – [0044]). 
Since modified Son discloses no other acrylate except the ionized and substituted acrylate unit, one of ordinary skill in the art would recognize that zero presence of an acrylate that is not ionized and substituted is less than a presence of 2 mol%.
Therefore, modified Son discloses the copolymer comprises 2 mol% or less of an acrylate that is not ionized and substituted.

Regarding claim 14, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder includes a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (Takahashi’s vinyl acetate/methyl acrylate copolymer, chemical formula 1, [0040] – [0044]). 
Therefore modified Son discloses the copolymer does not contain an acrylate that is not ionized and substituted.

Regarding claim 17, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
Son further discloses a negative electrode active material layer including 10 wt % of carbon black ([0094]), therefore, modified Son discloses carbon black is included in the negative electrode active material layer in an amount of 8 wt% to 12 wt%.

Regarding claim 18, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
Son further discloses a negative electrode active material layer including 10 wt % of carbon black ([0094]), therefore, modified Son discloses carbon black is included in the negative electrode active material layer in an amount of 9 wt% to 11 wt%.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Ji et al (US 11075408 B2), further in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, further in view of Kyrlidis et al (US 2012/0214000 A1). 
Regarding claim 9, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer includes carbon black, however fails to disclose wherein when the carbon black is heat treated at 600 °C to 700 °C for 90-180 minutes, the weight loss rate of the carbon black is 0.05 % to 0.25 %.
Kyrlidis teaches that carbon blacks can be post-processed, such as heat-treated, to remove impurities ([0106]). Kyrlidis teaches that the temperature of the heat treatment of carbon blacks can be below 1100 °C in order to for the carbon black to not graphitize ([0106]). 
Why Kyrlidis does not explicitly teach  to heat treat carbon black at 600 °C to 700 °C, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to have utilized the teaching of Kyrlidis within modified Son and heat treated the carbon black to be used in the negative electrode active material layer to a temperature within the claimed range in order to not have the carbon black undergo graphitization.
Further, while Kyrlidis is silent to the time of the heat treatment and the weight loss of the carbon black overall, Kyrlidis does teach that the carbon black is heat treated to remove impurities. 
Therefore, the amount of time the carbon black is heat treated and the weight loss of the carbon black at the end of the heat treatment is up to one of ordinary skill to device based on the amount of impurities that is desired to be removed from the carbon black used within the negative electrode active material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Ji et al (US 11075408 B2), further in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, further in view of Ishiwatari et al (WO 2018097213 A1 using US 2019/0312257 A1 as an English equivalent).
Regarding claim 11, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles.
Son further discloses the silicon particles within the negative electrode active material comprise silicon oxide ([0094]). 
Son further discloses the negative electrode active material further comprises a carbon material that may reversibly intercalate/deintercalate lithium ions may include any carbon-based negative active material generally used in a lithium ion secondary battery, for example, crystalline carbon, amorphous carbon, or a combination thereof ([0051]). Son discloses the crystalline carbon may include at least one of shapeless graphite, sheet-type graphite, flake-type graphite, spherical-shaped graphite or fiber-shaped natural graphite, artificial graphite, and mixtures thereof ([0051]). Son discloses the amorphous carbon may include soft carbon or hard carbon, mesophase pitch carbide, fired cokes, or mixtures thereof ([0051]).
Therefore, Son discloses the negative electrode active material can further comprise graphite and an additive (an amorphous carbon).
However, modified Son does not disclose the silicon particles have a D10 of 0.2 μm or greater and a D90 of 20 μm or less.
Ishiwatari teaches a negative electrode material for nonaqueous secondary batteries wherein the negative electrode material includes silicon oxide particles ([0017]). Ishiwatari teaches the D10 of the silicon oxide particles is preferably 0.001 μm to 6 μm ([0049]). Ishiwatari teaches that when the D10 of the silicon oxide particles is in this range, a good conductive path can be formed therefore favorable cycle characteristics can be attained ([0049]). 
While Ishiwatari does not explicitly teach the silicon particles have a D10 of 0.2 μm or greater, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ishiwatari within the negative electrode active material layer of modified Son and provided the layer with silicon particles having a D10 within the claimed range with the expectation that favorable cycle characteristics could be attained.
Ishiwatari further teaches the D90 of the silicon oxide particles used in the present invention is preferably 1 μm to 30 μm ([0050]). Ishiwatari further teaches that when the D90 is in this range, a good conductive path can be formed and favorable cycle characteristics are thereby attained ([0050]).
While Ishiwatari does not explicitly teach the silicon particles a D90 of 20 μm or less, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ishiwatari within the negative electrode active material layer of modified Son and provided the layer with silicon particles having a D90 within the claimed range with the expectation that favorable cycle characteristics could be attained.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, and further in view of Nakanishi et al (US 2015/0380726 A1).
Regarding claim 19, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles and a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit. However Son does not disclose a weight ratio of the silicon particles and the binder is 1:0.228 to 1:0.343.
Nakanishi teaches a mass ratio of the silicon-containing particles in the negative-electrode material of the present invention to the entire negative-electrode material may be 3 to 97 mass % ([0080]). Nakanishi further teaches a mass ratio of a binder in the negative-electrode material to the entire negative-electrode material may be 1 to 20 mass % ([0080]). Nakanishi teaches that when the mass ratio of the binder is in this range, the negative electrode can lower the risk of the separation of the negative-electrode active material ([0080]). 
                
                    
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            S
                            i
                            l
                            i
                            c
                            o
                            n
                             
                            P
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            B
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            .
                            8
                        
                        
                            .
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.25
                        
                    
                
            
Nakanishi teaches that a binder can lower the risk of separation of the negative active material, therefore, one of ordinary skill in the art would be able taught to optimize the amount of silicon particles and binder in order to arrive at a weight ratio that would be within the claimed range of 1:0.228 to 1:0.343. This optimization is something that can be found through routine experimentation, such as using the ranges provided by Nakanishi in order to provide a silicon particles to binder ratio of 1:0.25, which is within the claimed range, in order to lower the risk of the separation of the negative electrode active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 20, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles and a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit. However Son does not disclose a weight ratio of the silicon particles and the binder is 1:0.242 to 1:0.329.
Nakanishi teaches a mass ratio of the silicon-containing particles in the negative-electrode material of the present invention to the entire negative-electrode material may be 3 to 97 mass % ([0080]). Nakanishi further teaches a mass ratio of a binder in the negative-electrode material to the entire negative-electrode material may be 1 to 20 mass % ([0080]). Nakanishi teaches that when the mass ratio of the binder is in this range, the negative electrode can lower the risk of the separation of the negative-electrode active material ([0080]). 
                
                    
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            S
                            i
                            l
                            i
                            c
                            o
                            n
                             
                            P
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            B
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            .
                            8
                        
                        
                            .
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.25
                        
                    
                
            
Nakanishi teaches that a binder can lower the risk of separation of the negative active material, therefore, one of ordinary skill in the art would be able taught to optimize the amount of silicon particles and binder in order to arrive at a weight ratio that would be within the claimed range of 1:0.242 to 1:0.329. This optimization is something that can be found through routine experimentation, such as using the ranges provided by Nakanishi in order to provide a silicon particles to binder ratio of 1:0.25, which is within the claimed range, in order to lower the risk of the separation of the negative electrode active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729